On Motion for Rehearing.
PER CURIAM.
After further consideration of the alleged errors on rehearing we. have come to, the conclusion that justice would be served by modifying the judgment. and sentence imposed upon the accused to 45 days in the county jail and a fine of $250.
It is therefore ordered that the judgment and sentence of the County Court of Okmulgee County be modified to 45 days in the county jail and a fine, of '$250 and th'e judgment and sentence as thus modified is affirmed. ...
Mandate will issue immediately.